DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further consideration claims 9-12 are withdrawn from the non-elected group II, and added to the elected group I and will be further examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not clear from the specification how coal flow imbalance between the coal outlet pipes been detected.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “A method for controlling the output of coal….” in the preamble of claim 1, renders the claim indefinite, since the preamble is conveying that the claim is a method type claim, but the body of the claim does not provides steps for controlling method. Therefore, it is unclear what method/process applicant is intending to encompass. 
With respect to claim 1: the claim language is confusing since it is not clear what method step is provided by lines 1-2. Should the applicant’s intension be to rely on any structural part of the device per se (pulverizer with outlet pipes), in support of patentability, then a step of providing/utilizing such device and its components must be included in the method claim.
Claim 1 is indefinite because it is not clear what the word “generally” in line 5 is intended to encompass. This terminology is repeated throughout the claims.            The term “substantially" throughout the claims is a relative term which renders the claims indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and 
In claim 6: the phrase “adjusting a height of at least one of the straightening vanes in dependence upon a detected coal flow imbalance between the coal outlet pipes” is vague as used. It is not clear how coal flow imbalance between the coal outlet pipes been detected? 
In claim 9: the phrase “wherein the straightening vanes are configured to straighten the swirling flow of solid particles as they enter the body, and to divide the swirling flow into a plurality of straightened flows that are communicated to a plurality of coal outlet pipes” is vague as used. It is not clear what air flow the applicant is referring to. How does a turret per se communicate with the plurality of coal outlet pipes? Where are these pipes?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rath et al (US 2015/0056024).
Rath et al discloses in Figs. 1-3, a turret 3 comprising: a generally frusto-conical shaped body; and a plurality of static straightening vanes (plates 4 and 7) arranged interior to the body, the vanes dividing the body into a plurality of sections; wherein the vanes are configured to straighten a swirling flow of solid particles as they enter the body, and to divide the swirling flow into a plurality of straightened flows that are communicated to a plurality of coal outlet pipes 2 ([0020]-[0021]). Also, Rath et al discloses that the extension plates 7 are configured and adapted for motion in the upstream and downstream direction independent of one another to extend upstream of division plates 4, changing the effective length of their respective division plate 4, as needed to improve solid particle distribution, e.g. coal, among downstream pipes 2 [0022]. Additionally, Rath et al discloses that the extension plates 7 can be positioned individually at different elevation levels to achieve optimum coal flow distribution between the partitioned chambers and between coal pipes 2. By moving at least one extension plate 7 to change the effective length of its respective division plate 4, the point at which the fuel particle flow is divided changes. This affects the percentage of fuel that enters each chamber of discharge skirt 3. The total open area for airflow is not changed, and therefore very little, if any, change in pressure drop or airflow occurs as a result. Although all extension plates 7 are configured to be identical, it is also contemplated that the configuration, number and size (width and height), and shape can be different and non-identical, based on application requirements, to control coal flow more effectively and flexibly into the chambers [0023].
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al in view of Bash et al (8845404).
Regarding claim 5, Rath et al teaches all of the limitations as stated above except that each of the straightening vanes includes four segments for extended and retracted positions. Bash shows a vane (ventilation) controller (Figures 2A-D), comprising at least three tiles or segments slidable on each other to collapse or expand to alter size of a circular opening in a ventilation (outlet). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified the vanes of Rath et al to have four segments slidable on each other to .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rath et al in view of applicant’s admitted Prior Art on Fig. 1, hereinafter Prior Art. 
Rath et al discloses all of the element of this claim but does not specifically disclose a rejected cone.
Prior Art discloses that it is well known to provide a classifier with a rejected cone 24 to prevent coarse pieces of coal from entering the discharge turret. Therefore, it would have been obvious one having ordinary skill in the art before the effective filling date of the invention to provide the classifier in the device of Rath et al with the rejected cone prevent coarse pieces of coal from entering the discharge turret.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725